02/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0039


                                        OP 22-0039


 TRENT LELL,

              Petitioner,

       v.                                                            ORDER

 JAMES SALMONSEN,

              Respondent.


       Trent Lell seeks relief from his persistent felony offender (PFO) sentence through a
petition he has entitled, "Petition for Equal Protection of the Law." Lell premises his
argument on an order this Court issued in another case, stating, "If Godfrey in OP 13-0258
was entitled to have his original 10 year PFO term increased to a 60 year PFO term then I,
Trent lien, am also entitled to have my original 15 year PFQ sentence increased to a 90 year
PFO term." He cites to caselaw holding that equal protection of the law must be afforded
to individuals who are similarly situated. Although Lell's seeming request for a longer
sentence is confusing, we construe his petition as one for a writ of habeas corpus.
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration to determine its legality. Section 46-22-101(1), MCA.
This Court has held that "an individual incarcerated pursuant to a facially invalid
sentence—for example, a sentence which either exceeds the statutory maximum for the
crime charged or which violates the constitutional right to be free from double jeopardy—
[has] the ability to challenge its legality." Lott v. State, 2006 MT 279, ¶ 22, 334 Mont. 270,
150 P.3d 337. We granted habeas relief in Godfrey and remanded for resentencing to
correct the court's erroneous imposition of a consecutive PFO sentence, relying on our
prior determination that Islentences imposed based on an offender's status as a persistent
felony offender replace the sentence for the underlying felony." Godfrey v. Kirkegard,
OP 13-0258 (Or. July 7, 2013) (quoting State v. Gunderson, 2010 MT 166, ¶ 54,
357 Mont. 142, 237 P.3d 74).
      Le11, however, offers no factual basis for his sparse argument. Le11 has not included
a copy of the judgrnent he challenges or provided any information about his conviction and
sentence. As such, he cannot meet his burden On habeas corpus to demonstrate a facially
invalid sentence.
      IT IS THEREFORE ORDERED that Lell's Petition for Equal Protection of the Law
is DENIED and DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Trent Lell personally.
      DATED this 3         day of February, 2022.



                                                              Chief Justice




                                                                Justices